Approval of the Minutes
The Minutes of Thursday, 19 February 1998 have been distributed.
Are there any comments?
Mr President, having spent the previous twenty-four hours agonizing over how I should vote on Iraq, I was rather concerned to see that my vote was wrongly recorded on Amendment No 12. In fact I had voted against Amendment No 12 rather than for it. Can that be corrected please?
Mr President, it is indeed true, as Mr Habsburg-Lothringen and Mr Posselt said yesterday, that there has been no debate on crime in Brussels, but I would nevertheless like to draw Members' attention to the fact that President GilRobles Gil-Delgado said in his letter to us: "Please rest assured that I share your concern and I shall press the Belgian authorities for a satisfactory solution, as far as the safety of Members and staff of the European Parliament is concerned' .
Mr President, you will note from yesterday's Minutes that I asked the President-in-Office to rule whether Mr Titley's personal attack on me casting aspersions on my mental health was a crime against the rules of the House and I ask you to rule on that point. You may share his opinion but, of course, I trust that you, as a good guardian of the rules of the House, can say whether under Rule 108 I am entitled to make a personal statement on that response.
Mr Kerr, it is a matter of interpretation whether Mr Titley questioned your mental health. From reading the contribution it is not clear that was the intention of his remarks.
Mr President, in the Minutes it says that I asked for confirmation that Parliament would be able to give its views when the instructions were modified. I think there has been a lot of editing, because what I said was that the changes in the rules - because I believe that is what they are - should be brought to this House for confirmation before they took effect. That is a very important correction.
Mr President, in relation to Mr Kerr, all I said was that I was now convinced that in the United Kingdom care in the Community was no longer working. There is a saying in the United Kingdom that if the cap fits you should wear it!
Mr Kerr, do you wish to make a personal statement?
Mr President, thank you for that opportunity. Of course it is all good political banter in a way. In response I would say that the fact that I voted yesterday with six of my colleagues from the British Labour Group and the Independent Labour Members against the bombing of Baghdad, while Mr Titley with 43 other British Labour Members voted in favour of the bombing of Baghdad, indicates that my mental health is perhaps rather sounder than his.
(The Minutes were approved)
Votes
Mr President, there seems to be some confusion as to why I did not record my presence in the last vote. The reason for it is quite simple. I am not recording my presence when I indicate a roll-call vote out of solidarity with yourself and other colleagues who come here Monday to Friday regularly.
In any case, votes do not win prizes on Fridays. The roll-call vote does not count on a Friday.
Mr President, on a number of occasions this week mobile phones have again gone off in the Chamber; this was particularly embarrassing when the President of Portugal was here. I wonder if the services could put notices on the glass doors reminding Members to switch off their phones prior to entering the Chamber. It is very easy to walk in having forgotten that, and it might just help to eliminate embarrassment in the future.
That is a very good suggestion.
The rapporteur has done his job well. I have no comment to make in that respect, but I think reports of this kind should not be considered by Parliament. Members of Parliament do not have the competence as far as competition statistics are concerned (in this case), and anyway this is a question which should be referred to an administration and not to a parliament. I do not think there is any other parliament in the world which concerns itself with detailed questions of this type.
Thors report (A4-0028/98)
There are many problems with the rapidly growing use of electronic means of payment. Technical developments in this area are moving very fast, and legislation cannot keep up. This applies, for example, to rules on liability when cards are lost, and the growing retail trade on the Internet. However, people can lose their cards in countries other than the 15 EU Member States, and Internet selling is also not limited to EU countries. In order to achieve good consumer protection, international rules are required.
Crowley report (A4-0033/98)
The quality of EC and EU legislation needs to be improved. However, the question is whether SLIM is the right method to achieve this.
If you disregard the use of complicated language, the inability to find political solutions to problems, and bad compromises which leave legislation far too open to interpretation, SLIM can be critically examined from the following angles.
Firstly, simplification as such should not be an end in itself if it leads to legal certainty being jeopardized and complicated questions being oversimplified.
Secondly, we know what the flaws in Community legislation actually relate to, namely:
a lack of codification; -endless references to other directives, regulations, treaties and rules of various kinds - apart from being user-unfriendly, if the contents of the reference are not always particularly well coordinated with what is found in the texts referred to, this also leads to problems of application and interpretation; -an unwarranted use of annexes, which regulate substantial parts of the legislative areas in question, but whose contents may often be decided by other expert committees whose work nobody appears to have an insight into or responsibility for (for example BSE).On the other hand, SLIM is itself something of a technocratic empire. A group of 'experts' , five from national administrations and five from 'representatives of those who use directives' (it is not said who these are), slim down a directive. It is thought that the outcome should be 'processed' quickly and painlessly through Parliament and the Council.
My colleagues and I did not in fact succeed in finding anything apart from the packaging and packaging waste directive which could perhaps be in need of simplification according to the SLIM model. Perhaps more could be found, but what is needed is better standard legislation rather than new special procedures.
System of own resources
The next item is the report (A4-0041/98) by Mr Bardong, on behalf of the Committee on Budgetary Control, on the proposal for a Council Regulation (EC, EURATOM) amending Council Regulation (EEC, EURATOM) No 1552/89 implementing Decision 94/728/EC, EURATOM on the system of the Communities' own resources (COM(97)0343 - C4-0395/97 -C4-0575/97-97/0188(CNS)).
Mr President, ladies and gentlemen, as you know the financing of the European Union is carried out neither through credits nor by means of European taxes, but through the so-called own resources, primarily duties and adjustment levies, proportions of VAT and GDPs. The European Community sets the Common Duty Tariff, but the raising of the duties is carried out by the Member States, that is their civil servants. The Member States must, on the basis of their legal and administrative regulations, take the required measures to guarantee the establishment, bookkeeping, inclusion and allocation of these own resources. Of course, for doing this they get back 10 % of the duties, which really belong to the Community Budget, to cover their administrative work.
For a long time now the annual reports of the General Accounts Office have made it clear that there are significant defects in the collection process. Also, the Investigating Committee on transit fraud uncovered considerable infringements and abuses in the dispatch procedure, which have not yet been satisfactorily eliminated. In the context of SEM 2000, the European Council of Madrid planned an intensification of the collection of the own resources, and the Commission is now presenting here a proposal for an order to amend Basic Order 55/89 relating to the system of the EU's own resources with the intention of meeting this goal.
This does in fact mean two amendments. Firstly, the own resources order has not so far dealt with the following cases: that the establishment of own resources has become impossible due to a mistake by the customs authorities; or that those owing customs duty have not been informed of the amount due within the specified time limit. The Member States should be liable for these mistakes, and beyond a certain level they should therefore even be expelled. Such sums can then under certain conditions be claimed from the Member States.
Secondly, within the various Member States the cancellation of indebted sums is governed by widely differing regulations. The readiness of the Member States to issue communications about such cancellations is expressed in quite different ways. The Court of Auditors discovered that in 1995. Of course, the Member States do not need to declare to the Commission amounts of money which have become resistant to inspection because of greater force or for reasons for which they do not themselves have responsibility. But the Commission must be in a position to be able to assess the care taken by the Member States, and in certain circumstances be able to require the payment of sums of money.
We are absolutely convinced that the Commission could be somewhat stricter in this matter, according to our own resolutions, for instance for the approval of the Commission for the financial year 1995, and according to the view of the Court of Auditors on this amendment. This proposed amending order is simply not a contribution to the reform of the finance order which everyone expects and recognizes as necessary. It is only a considerably delayed completion of this existing finance order. As far as the task of reforming the finance order is concerned, the Commission considers itself to be fully covered on the whole line.
Meanwhile, in some Member States the front lines are being drawn for the so-called net-payers' discussion. Several states complain that they are paying more into the Community budget than they can get out of it. However, the Commission also does absolutely nothing to correct publicly the false impression that individual Member States could get out exactly as much as they pay in. Many Community payments flow directly to third countries or cannot clearly be attributed to a specific Member State. Therefore the net-payer calculations are often based on false assumptions. The duties should not of course be included in the netpayer calculations. They are not even something achieved by the country in which they are collected - at most they are an achievement of the end-users who then pay the prices, in some circumstances, in a completely different country.
The Commission has hitherto constantly refused requests from Parliament and the Council to publish its own calculations or assessments of the net-payer items. It is therefore to a considerable extent equally guilty of creating the current disarray in discussions on the financial order of the Community. It is high time the public was better informed on this matter.
Mr President, ladies and gentlemen, Commissioner, this report by Mr Bardong is another example of a report with such an off-putting title that nobody will read it. It is presented on a particularly attractive day at a particularly attractive time, and nobody will take any notice of it, especially since we are all in agreement. We shall follow Mr Bardong's proposals in all respects without question, and everyone will say: "What happened there? Did anything actually happen there, and why are they talking about it?'
However, Mr Bardong has addressed the basic problem. It is a question of the Union's own resources and the way we treat them, the correct way to collect them and pass them on to the European Union. Even if the Member States collect the own resources it is in fact our money and not theirs. We cannot stress that too much, and Mr Bardong has also given us the background to it.
There was a small but interesting debate on this report in the committee, and I would like to confine myself to this. The debate has not really been conducted between the Member States, but between the Members and the Commission. It was in fact about whether we should adopt a certain threshold value. The Commission took ECU 50 000 as its starting point and we took ECU 10 000, as Mr Bardong suggested. The argument now was that with a threshold value of ECU 50 000, one covers in principle the same as if one is so small-minded that one takes ECU 10 000 as the threshold value.
There is another aspect that really must be considered: this is all much too complicated. The administration is too expensive. This is no longer a cost-benefit calculation, and it is important to recognize when it is time to stop inspecting. Inspection is becoming too expensive.
Now we can talk about it, administration is supposed to be efficient. Also, the cost-benefit calculation should play an important part in the administration. We support that. But in doing so we send out signals. We are saying that whatever is below this threshold is not worth bothering about. We then check only if the inspection is financially worthwhile.
In doing so, we overlook the fact that certain existing rules were not brought in so that they could be viable and pay for themselves, but because they helped us achieve other things. Duties are not there simply to put money in the kitty - in that case we would have to keep increasing them. Duties are also specific regulatory mechanisms. We protect ourselves, to some extent we protect our industries, we protect our standards and we tie them to conditions if we reduce duties. That is politics. That is not bookkeeping. To that extent it is very important what standards we set when we check adherence to these regulations, as expressed, for example, in the duties.
It is not even just a question of whether the calculation works out, but a question of sending out a signal. We do not take it by any means so seriously. It is too complicated for us. It is much too expensive. If it is just a certain amount - forget it, we do not look too closely at it. That costs more than it brings in. Even then, ECU 10 000 or ECU 50 000 - what difference does it make?
So are all the authorities, all the tax authorities of our Community so indulgent in the case of ECU 10 000 when they are dealing with the tax of an employee? Whole families can live on ECU 50 000 for a whole year, and ECU 10 000 - well, who pays ECU 10 000 in tax in a year? What if they were to refuse to pay the tax? It costs too much to chase that. It costs more than it brings in.
It would be convincing. Maybe we could look at it like that - I know it is an unfair comparison - and perhaps we would come to another judgment.
Mr President, the Community's own resources are made up of gross domestic product, value added tax and customs duties. Of these, the most open to interpretation is customs duties, because the Community does not have its own monitoring mechanism, but has to rely completely on that of individual states.
I agree with Mr Bardong, the rapporteur, that there is no justification for reckoning customs duty as net contributions from individual states. For example, Holland charges a considerable amount of customs duty for transit traffic, adds it to its own net contribution and says it is paying money to the EU, although, in actual fact, it is EU money which it is only accounting for to the EU. Thus these customs duties, which are collection items very hard to categorize, are also distorting the picture we have of net payments.
So in this regard it would be a radically better idea if customs payments were not accountable to the EU at all, but were kept by individual countries themselves. A corresponding sum could then be due to the EU in the shape of GDP. In this way, the Member States would have a keen interest in collecting all these customs duties, as they would keep them themselves. So there would be no malpractice arising from whether to collect duty and account to the EU for it or not. It would solve the problem, but it would be a very radical solution.
Member States do not gain from the fact that they do not collect customs duty according to common regulations. From the point of view of the common interest, however, we are justified in making regulations so that Member States will suffer if they flout them. In assessing depreciation in bookkeeping, Member States might thereby try to shake off responsibility for mistakes. That is why these depreciation laws cannot be free, and the business of each individual country alone. Because of growing administrative costs it is right that we should not start to examine minor depreciation laws, and should endeavour not to inherit areas of malpractice. It is important to focus sufficient attention on big issues like this.
Mr President, as part of the work on SEM 2000 it is intended to improve the financial administration of the EU's own resources. This report by Mr Bardong on the EU's own resources, which the Member States are responsible for collecting, says that the Member States have a duty to take greater responsibility for what is required in matters of bookkeeping, collection and so on of the funds, in order to ensure that it works.
However, there are significant weaknesses in the system, as has been shown by the European Parliament's ad-hoc committee of inquiry into questions of customs transits, among others.
The Commission's proposal that the Member States should be financially responsible for serious administrative errors is logical and welcome. Not everything is the fault of the EU, even if it often is.
This technical report is not going to solve all the problems, but it is a simple first step in the right direction. It is important to note that at the same time as the Commission is trying to strengthen the legislation, the proposal also contributes to making the legislation even more complex, which is less good. The Green Group is going to support the report in its entirety. Personally I think that Seppänen's contribution on a total reform is interesting, and something which the Commission should look at in future.
Mr President, ladies and gentlemen, the amendments in Mr Bardong's report on the Commission's proposal to tighten up the rules relating to the administration of the Union's own resources reveal the extent of Parliament's interest in the own-resources system, and the importance it ascribes to the transparency by which these resources are administered.
On the amendments, the Commission has adopted the following position. The amendments which aim at both editorial simplification and a more transparent and just procedure are accepted. This applies firstly to that part of Amendment No 1 which aims to specify the cases in which the Member States must take financial responsibility for mistakes which result in a loss of own resources; secondly, to that part of Amendment No 2 which aims to clarify the conditions under which amounts are not recoverable or are declared to be non-recoverable; thirdly, for that part of Amendment No 4 which provides that amounts included in the cancelled debt, which are not accepted by the Commission, should be calculated according to the book. Likewise, the Commission will change the procedure for cancellations which it has allowed. In this case this agreement should no longer be implicit, but the Member States should be informed in writing.
On the other hand, the Commission cannot follow the European Parliament on certain amendments or parts thereof. This applies particularly to the amendment relating to the retention of the threshold value of ECU 10 000 for the notification of cancellations, that is, Amendment No 3. If this amendment were accepted the result would be an enormous increase in the administrative costs. The suggested rise in the amount to ECU 50 000 would have the effect that about 69 % fewer cases would have to be checked, but 90 % of the income at stake would be covered. Mrs Wernheuer, I must say to you in this respect that this does not mean that these cases below ECU 50 000 are not subject to any kind of inspection. Of course these would also be checked under the usual system of inspection. It is just that they would not be included in these specific procedures.
Even the reduction of the threshold value for the cases in which the national administrations will be held financially responsible would result in excessively high administrative costs and therefore cannot be accepted. That is part of Amendment No 1. Amendment No 5 on the other hand appears to the Commission to be superfluous, since the information requested about cancellations is already given to Parliament in the Four-Year Report, that is the 1993 to 1996 Report, and for the latest year it is in the next report which will, according to the planned sequence, be in the year 2000. However, information relating to cases of fraud is already available in the Annual Report.
The Commission understands and fully shares the concern of Parliament to subject the Community's own resources to a strictly precise system of inspection. It does however seek understanding for its requirement of a reasonable cost-benefit ratio. In conclusion, the Commission thanks Mr Bardong again for his report.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
I cannot support this report. The rapporteur rejects the Commission's limit of ECU 2 000, and wants instead to keep the unofficial limit of ECU 10. However, in my opinion that will lead to an unreasonable number of small cases of no economic significance having to be considered by the national authorities. The costs of this increased bureaucracy are not compensated for by the income. The Union should not be small-minded in its relations with the national authorities.
Development finance
The next item is the report (A4-0050/98) by Mr Wynn, on behalf of the Committee on Budgetary Control, on the draft Financial Regulation applicable to development finance cooperation under the Fourth ACP-EEC Convention amended by the Agreement of 4 November 1995 (COM(96)0676 - C4-0101/97-96/0307(CNS))
Mr President, this is one of those Friday morning reports, with no amendments. It went through committee quite smoothly and, I suppose, no-one is going to lose any sleep over it.
It is interesting to be heckled by Mr Falconer, because I have just looked at yesterday's voting record. Some things do change: I notice that he has actually voted for nuclear power! I am very pleased about that, Alex. It is extremely good that you have been converted at last.
This report in effect is saying that there comes a time when Parliament has to say enough is enough (' sod it' in colloquial terms); we go so far and we can go no further. We are not going through the motions any longer of trying to give some legitimacy to something that we have no part in. Let us stop the pretence; let us stop kidding ourselves that if we were to give an opinion on this Financial Regulation, things would be any different - they would not.
The eighth European Development Fund, and our reaction to it in this report, cannot be considered in isolation. You have to know the history to it, and that is quite simply that Parliament has always advocated the budgetization of the EDF. It has been a consistent approach that we have always taken. If we look at what has happened in the past, at the scenario to see where we are at present, we base our case on Article 199 of the Treaty which states that 'all items of revenue and expenditure of the Community... shall be shown in the budget' . We have said, therefore, that the EDF should be budgetized and Parliament should have some say in the matter. In fairness to the Commission, it supports us in that. In fact, when I first came here in 1989 the Commission made it quite clear then that it expected the eighth EDF to be budgetized and it made the case at Amsterdam. So our criticism is not of the Commission but of the Council, which has resisted the inclusion of the EDF. Proposals were put to the Council at Amsterdam and they were ignored.
When the seventh EDF came before Parliament, Parliament was once again consulted and we said that, because of Article 199 of the Treaty, it should be budgetized and we therefore delayed somewhat in giving our opinion. Because of that delay the Council then adopted the regulation without our opinion. That was bad enough, so we went to the Court of Justice and said that the Council should not have done this and we expected the Court to rule in our favour. However, the case hinged on whether the EDF was Community expenditure or not. The Court said that the EDFs were not Community expenditure: it was Community financial assistance that was paid in the Lomé Convention. In other words, the Commission was a subcontractor for Member States which were paying money into the Lomé Convention and the Commission administered that money. As someone said at the time: ' Never expect the Court to rule against the Council in a dispute with Parliament' . It is the Council, of course, which appoints the judges but, more importantly, reappoints the judges. Therefore, although we thought it was a logical argument, we were not surprised when the case went against us.
When we come to the 1996 discharge in the next month or so, it will be seen that the sixth and seventh EDF monies are actually being used already to finance the eighth EDF. We have no financial regulation for the eighth EDF but the Commission is taking monies from the sixth and seventh EDFs already without a legal base. I have to say that I am glad we are not associated with that practice. But you can see the root cause of this. Even when we had the 1994 discharge, and we refused to give discharge in 1994 to the EDF, the Court of Auditors said that the legal framework for the EDF was directly responsible for many of the failings in terms of sound financial management.
We have a problem, and it is a big problem. But you have to look at the statement from the Commission in the explanatory statement which states: ' The Council must give its opinion by a qualified majority, having first received the opinions of the European Investment Bank and the Court of Auditors on this draft ' . It does not ask for our opinion. Then so be it, we are not going to give it!
Mr President, I should just like to draw to Mr Wynn's attention the fact that I took part in the vote on Amendment No 3 on the Kyoto Summit. This was the amendment from the Green Party which, if you voted for it, was actually saying that nuclear power could not be regarded as a safe means of energy. I, along with the majority of the Labour Members and my socialist colleagues, voted for that particular amendment. Mr Wynn, unfortunately, was in the minority on that occasion.
Mr President, I should like to tell Mr Falconer that in the Minutes it says that those who intended to vote against Amendment No 3 included Mr Falconer.
Mr President, ladies and gentlemen, our colleague Terence Wynn has said what had to be said and he can say it very much better than I could. There will no doubt be other things said on the subject. It is a long story. It is to one very particular point in this long and unhappy story that we shall return. I speak on behalf of my group in order to thank Terence Wynn publicly for his work, for only what is said publicly finds its proper place and is not completely forgotten.
Terence has looked after this report for a long time with great commitment and he will continue to do so. Terence Wynn has refuted the prejudice that housekeepers are people who concern themselves with figures and nothing else. He has done so much work in this sphere and shows that he was always a committed housekeeper, but also a man who was personally committed in development politics and who has been very successful in bringing both together. This can be seen from his speeches, from his report and from his commitment. I know we can support him here in only one way, and that is by accepting his report unanimously and also by supporting him in the future. But I would just like to say this clearly in front of this House: simply, personal thanks, Terence Wynn, and please carry on the good work! We need people who can so convincingly combine the thrifty and the substantial!
If only other Members of this House would see for once that we are not just concerned with figures and narrow-minded bookkeeping, but there is always also a political aspect in the background, and we can sometimes represent this even with passion and emotion. Maybe then the acceptance of our work, and also of the work of this Parliament, might be somewhat greater than it is.
Mr President, if it does not embarrass Mr Wynn too much, I would like to heap further praise upon him.
(Laughter ) It is nice to see him blush.
The Committee has been entirely behind Mr Wynn in the stand he has taken over the years on this particular point. It seems odd that the Court of Justice rules that our opinion may not be necessary. But if we look back to the isoglucose case, it says that no legislation can pass unless Parliament has given its opinion. Here, Mr Wynn is proposing to Parliament that we should not give an opinion.
How does this silly situation arise between Parliament and the Member States? I think it is due to two rather simple things. Firstly, donor countries look for gratitude of some form for the fact that their national money is going to help in a particular part of the world. That argument might fall away when every currency is called the euro, and no longer the franc, pound, peseta or lira. We shall wait and see.
The other is the rather interesting point that the civil servants in the Member States have convinced their ministers that there is a better cost-benefit for national aid going to developing countries than for aid from the European Union.
I think this is wrong, but I would not expect the civil servants, whose jobs are involved, to say anything different. We come up against these two rather simple things and get into a very complicated, legalistic argument with the Member States and the Council. It is about time the Court of Justice saw a little bit of sense in this and argued that money which is being handled corporately on behalf of the Member States should be considered a part of the European Union budget and be budgetized accordingly.
I support Mr Wynn's report, and my group supports it too. I would be amazed if any Member of this House voted against.
Mr President, ladies and gentlemen, I will not contradict Mr Kellet-Bowman.
The debate we are holding today on the examination of the draft Financial Regulation for the eighth EDF is absolutely surreal. I understand and share the rapporteur's irritation, when he, without beating about the bush, suggests that this Parliament should not give an opinion. Mr Wynn is right: we are wasting our time.
I myself, in fact, was the author of a report on the EDF some ten years ago, and hoped at the time - to no avail - to see the EDF integrated into the general budget of the European Communities. And has anything changed with regard to the budgetization of the EDF since those bygone days? No! The situation has not changed. If anything, it has got worse.
The European Parliament has rightly always supported the budgetization of the EDF, which is in accordance with the spirit of the Treaties, and in particular with Article 199 of the Treaty instituting the European Economic Community and the rules of universality and unity of the budget. The European Parliament's attitude has been encouraged by the European Commission, but the Council has always obstinately refused to take any steps in that direction, for contradictory reasons, as some countries fear that budgetization of the EDF will affect the financing of the fund, and others fear that they will have to pay more. The Court of Justice itself concluded that EDF expenditure is not Community expenditure and that consultation with the European Parliament was optional.
Under these circumstances, the Council can continue to make the decisions, as it did with regard to the Regulation for the seventh EDF, without the opinion of the European Parliament, to carry on the combat. It is up to the European Parliament, like Don Quixote, to fight against windmills.
But for goodness sake, why should the European Parliament take part in the institutionalized masquerade of issuing a pointless, purely formal opinion and giving the Council its support with regard to funding for which it does not have any real budgetary competence?
Let us adopt the motto 'moderation in all things' and as Mr Wynn suggests, let the Council remain fully responsible for the management of EDF expenditure, whilst we vigorously deplore the impasse caused by yet another example of budgetary incongruity.
Mr President, Mr Wynn's proposal that the European Parliament should not express an opinion on the Commission's draft Financial Regulation, applicable to the European Development Fund in the question of development cooperation with ACP countries, is a logical consequence of the absurd situation which is prevailing. The Green Group does, of course, support Mr Wynn's proposal.
This Financial Regulation is going to be adopted with or without the European Parliament's opinion. That is quite clear. The EDF is outside the European Parliament's budgetary mandate, but we are still expected to grant exoneration and give our views on possible legislation concerning budgets. This procedure is absurd!
The only reason for this absurd situation in the Regulation is to try to get a democratic alibi for this 'story' . The European Parliament should not cooperate in being a democratic alibi. On the other hand, there should be no doubt that the Green Group supports and is strongly committed to the development work with the ACP countries.
Mr President, Mr Wynn takes a very unusual position in his report. The Council asks Parliament for its advice, but if it was up to him Parliament would refuse to give it. His reasoning is: "We want to integrate the European Development Fund into Community budgets. We will not put up with a meagre little recommendation on financial regulations' !
Parliament proves itself a bad loser when it takes such a line. The European Treaty contains no provision for the inclusion of the EDF in the Community budget. Nor was this altered in the Amsterdam Treaty. The Court of Justice has completely ruled against Parliament with respect to the nature of the expenditure. The Court does not think it is Community expenditure. The Council is therefore not obliged to ask for Parliament's advice on the financial regulations of the EDF.
Refusing to give one's opinion reminds me of a petulant child which does not get what it wants, and therefore pushes aside everything it does get. By refusing, Parliament is not applying any political pressure, otherwise I might understand it. As a Council, I would not lose any sleep over this kind of attitude: "You do not want to give your opinion? Fine, we will sort it out without you.'
My criticism of the report is not only procedural, but also substantive. It is true that Parliament has been arguing for years for the budgetization of EDF expenditure. But there are quite a number of arguments against it. We have to realize that in the Lomé Convention we are dealing with the Member States' contractual obligations towards Lomé countries. The Member States fulfil an important role in the implementation of this agreement, which is by nature intergovernmental.
Bearing that in mind, there is much to be said for not letting the funding go via the Community budget. Of course, coordination between the Community and the Member States is necessary. But this necessity does not disappear when the EDF is included in the Union budget.
Mr President, ladies and gentlemen, this week we have already had several opportunities (on the occasion of reports on tourism) to reconstruct above all how seriously this House takes its task of representing the interests of taxpayers in the European Union. We have also seen how necessary it is that we perceive these interests solidly and with great determination.
We see here - and our rapporteur stated it at the end of the arguments he put forward - how the Commission regards our concern for greater involvement in development policy, namely, and I quote: "The Council must give its opinion by a qualified majority having first received the opinions of the European Investment Bank and the Court of Auditors on this draft.'
We are talking about development policy, in theory, because it is not present in the European Budget. It is the fourth largest Budget item, the fourth largest expenditure item which the European taxpayers have to make. At the same time, we see ourselves confronted by the fact that the Council - and in this connection apparently also the Commission - really places no value on being appropriately inspected by the institution which ultimately is responsible for monitoring the implementation of European policies.
Mr van Dam, I believe we shall have no problems at all, not even in public, in following our rapporteur's arguments. As Mr Pasty has said, we should stop frittering away our time with things which they obviously think are nothing to do with us. The only thing is, the taxpayers are sitting there and we have to say to them quite clearly that the gentlemen of the Council - and probably those of the Commission too, as I deduce from this document - will open themselves up to inspection when we, supported by the votes of our constituents, force them to do so. Not otherwise.
We should perhaps be guided by this thought when we deal with the reports before us, which we have to adopt in this house in the near future, relating to the monitoring of European policies. We should not allow ourselves to be led astray by any chalumeau sounds - which even I as the rapporteur for the 1995 approval clearly followed, for in contrast to Mr Wynn I proposed approval at that time. Instead, we should make sure we fulfil to the letter the task given to us by our constituents.
Mr President, I must firstly say that I disagree with Mr Wynn, but I disagree with him on the only thing we could disagree on today: whether this debate is going to be boring or not. I do not think it will be, because the fact that we all agree on this matter does not necessarily mean that the debate will be boring. This is shown by the fact that, although there are no amendments and we are all in agreement, if we look at the list of speakers we can see that not only are there speeches from all the groups, but, in fact, there are several speakers from every one of the groups. And I believe this, Mr Wynn, proves we are all united in the belief that this matter is extremely important. I would suggest that it is one of the most important topics, since we are talking about the budget and the budget is what allows us to implement all the Union's policies.
We now find ourselves with the special provision - as you rightly said - whereby, although we are allowed in all policies to contribute to the budget, we are prevented from contributing to the budgetary procedure in spite of the fact that we are nevertheless asked for our commitment when the management of the budget is being approved or rejected. So I believe Parliament cannot accept this role, since it is so significant.
Nor can we say, moreover, that this is an unimportant subject. We know perfectly well that the sixth and seventh EDFs required more than ECU 18 billion. This is an extremely significant amount and Parliament must place on record that it is not prepared to play the role it has been assigned. Of course, I believe we must also explain that this does not mean we are against development cooperation. This is certainly not true. Nor are we against the Commission's work. I am saying once again that what we require is a more solid basis for this policy, within the budgetary framework of the Union.
Mr President, I too would like to compliment the speaker, Mr Wynn, and the Committee on Budgetary Control for their work on this subject and for their proposal, which I believe should be approved, to refuse to give Parliament's opinion on the proposed financial regulations for the Eighth European Development Fund.
I firmly believe in cooperating towards the development of the EU and, for me, this is a positive and useful provocation and an act of political and institutional responsibility on the part of the European Parliament. We are now in an inexplicable situation in the sense that it is difficult to explain it abroad, and substantially untenable, from both a logical and a political point of view. This obviously relates to the characteristics of the EDF and the fact that it is not included in the budget. I would like to remind you that, with regard to cooperation in development, the EDF's inclusion in the budget was almost the only request made by the European Parliament to the Intergovernmental Conference, but was hardly mentioned. This highlights the fact that Parliament's consultation is purely optional on many measures and that, on implementing measures and even on negotiations on the Lomé Conventions, its prerogatives are simply shown to be a power of political influence - being able to give its opinion which, however, is never binding. Consequently, in many cases, Parliament does not have any influence on the definition of significant aspects of the Convention itself and subsequently, above all, on its management.
By way of example, the proposed regulation on which we will not be giving an opinion does not provide for any Parliamentary role, even in the procedure for justifying the budget, even when this concerns the resources of the EDF managed by the European Investment Bank, which comprise an ever greater part of the EDF itself.
Who is asking Parliament not to give this opinion today? Obviously, those more concerned with the outcome of the cooperation policies and the institutional and managerial correctness of the measures taken by the Community institutions. Rather than legal, the problem is therefore a political one. Our opinion is therefore all the more important as we are dealing with the debate on what to do after the year 2000 - that is, after the Fourth Lomé Convention. We obviously have a problem, and despite the fact that the Lomé Convention has been and continues to be a unique means of exceptional importance today, the fact that Parliament has been unable to exercise its role on control and on the definition of managerial means to the full is obviously a problem, and has certainly limited its scope and impact.
Mr President, I would like firstly to echo the thanks to Mr Wynn, particularly as regards his point that we should give a clear signal here. The budgetization of the European Development Fund is a permanent topic in the Committee on Development and Cooperation, and we also know that we have the Commission on our side there too. The disappointment over the fact that it has not gone further in the negotiations in Amsterdam has just been expressed by Mr Vecchi.
Gradually we are perhaps making a little progress, for only recently the German Bundestag made the cross-party decision to move closer to this budgetization of the EDF, particularly with respect to an effective monitoring system.
I am beginning to find it somewhat amusing that precisely those institutions which deprive us of budgetization, on the one hand complain that it would above all be a question of inadequate monitoring, but on the other hand do not supervise the use of European development funds with the care which we really want. Seen from that point of view, I think this criticism collapses somewhat, because a more effective monitoring system than the one we can offer through Parliament and the Committee for Budgetary Control, which covers the entire field and does not restrict itself merely to the section which might at times be part of a national budget - in other words a better system - is therefore scarcely conceivable. So I do not understand why the Council and our governments do not make more effective use of this instrument.
The Committee on Development and Cooperation had also stated in its argument that the draft before us really offers no improvement with regard to monitoring, and that is broadly unsatisfactory. We have already underlined this here. I can only repeat it again, loud and clear.
Mr President, I would like to concern myself primarily with what Mrs Wemheuer said in her very nice speech to Mr Wynn, in which she emphasized that there are also human aspects to housekeeping. Occasionally, as an emigrant from the Committee on Foreign Affairs, Security and Defence Policy, I take part in sections of the Committee on Budgetary Control - unfortunately much too rarely, because our committees always meet at the same time, which is something I very much regret. I can only say that I have experienced in the Budgetary Control Committee just how highly this work is valued, and that there is a human element there.
However, I would like to take issue with Mrs Wemheuer on one point. She said this Friday sitting is somewhat less important. No, look around, Mrs Wemheuer, and you can see that at least the quality is here. The fact that there are spaces here and there is of no interest.
I am happy that we are finally deciding to send out a signal. If you go out and talk to people, you see a growing suspicion of what our Community, our Union, is doing with the taxpayers' money. I, too, share this suspicion, for why would someone refuse to accept our monitoring if they had nothing to hide? The Council should be told. I thank Mr Bosch, who raised this question earlier. In that context I would say that this rejection is a clear signal sent by us to those gentlemen up there in the Council, and a policy which is correct, and we should of course ensure that it is made well known. There is no doubt at all, this is a sign that the administration of the Fund is not working as it ought to. Moreover, we should in no way give these unilateral Council decisions a dubious democratic legitimization, for the Council is the most undemocratic element in our Community.
(Applause)
Mr President, ladies and gentlemen, the finance regulation for the eighth European Development Fund is a question of a document in which the implementation rules (that is, the financial order, the management of resources, the implementation measures and organs which carry them out, as well as the checking and the statement of accounts) are fixed as an internal agreement between the Commission and the Member States.
The financial regulation is adopted, as you know and as was carried out here, with a qualified majority when the agreement comes into force. According to the internal agreement, the European Investment Bank and the Court of Auditors give a non-binding opinion on the draft of the text drawn up by the Commission. On the other hand Parliament's opinion is facultative, since the EDF, as we have frequently stressed, is not part of the budget plan, and yet it was called for as early as the draft stage of the financial regulation for the seventh EDF.
The Commission fully understands your great dissatisfaction here in Parliament over the continuing failure to include the EDF in the budget plan. The Commission has in fact already taken initiatives of its own accord in this respect in the past. Nevertheless it does regret Mr Wynn's proposal, supported by the Committee on Budgetary Control, by which Parliament will refuse to adopt a position on the draft financial regulation for the eighth EDF as submitted by the Commission. However, that does not mean that I would not like personally to express my admiration for Mr Wynn.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
The EDF should be incorporated into the EU's ordinary budget work where Parliament also has insight and influence. I have voted for the report, but more constructive efforts are needed than refusing to give an opinion on EDF legislation.
Community cereals trade
The next item is the report (A4-0021/98) by Mr Giansily, on behalf of the Committee on Budgetary Control, on the Court of Auditors' Special Report No 5/97 on management of the Community cereals trade involving export refunds, special import arrangements and regional aid schemes, together with the Commission's replies (C4-0351/97).
Mr President, since for good reason he cannot be present today, Mr Giansily has asked me to draw your attention to his text, which he wrote in his capacity as rapporteur. I thank the House for accepting this rule whereby, as Chair of the Committee, I represent the rapporteur.
The Court of Auditors' Special Report on management of the Community cereals trade with regard to export refunds, special import arrangements and regional aid schemes has been the subject of numerous statements in recent years, at the centre of which were the three main parts of this report. First there is the Community cereals trade, for which export refunds are guaranteed - an area in which the Court's monitoring has brought to light several problems which impair the effect of the rules.
The first problem, raised by both the Court of Auditors and the Commission, concerns the quality of the data submitted to the Commission. It has been shown in fact that some national disbursing offices do not list the individual amounts refunded for the export of cereal products under the individual KN-codes. This has probably contributed to the fact that a status quo has been created which does not favour a proper functioning of the system. For it was shown that the flat-rate conversion coefficients had remained unchanged for 24 years before they were reduced to 1.37 % in 1991.
In the opinion of the Committee on Budgetary Control, the failure to correct the coefficients may have led to considerable additional costs, which is why in future care should be taken that these coefficients are checked at regular intervals. A similar problem was also discovered in the case of export refunds for barley malt. Here the implementation of the relevant regulation in France and the United Kingdom was unsatisfactory. The Committee on Budgetary Control therefore calls upon the Commission to recall sums which were improperly paid because of a failure to check the origin of malt exports, and to clarify the regulation which fixes the export refunds for mixed fodder.
As far as the quality of physical inspection of cereal exports is concerned, there is a clear lack of coordination in the monitoring of multinational companies by the competent national authorities. The Commission is requested to take measures to eliminate these defects as quickly as possible, and to inform Parliament of the results achieved.
Secondly, the Court of Auditors' Special Report is concerned with special arrangements for the import of maize and sorghum to Spain and Portugal. It will be recalled that after the entry of Spain and Portugal into the Community an agreement was made between them and the United States in order to guarantee the annual import of two million tonnes of maize and 300 000 tonnes of sorghum to Spain, and 500 000 tonnes of maize to Portugal. The Spanish authorities - according to the rapporteur - impeded the proper implementation of the regulation by submitting inaccurate import data to the Commission, and this submission, moreover, was late in arriving. Meanwhile, Portugal bought maize directly on the world market and then sold it at intervention prices on the Portuguese market. These practices led to considerable additional costs for the Community's budget. The Committee on Budgetary Control demands that care be taken when the regulation is implemented in future, so that no additional costs for the budget of the European Union are incurred.
Finally, the third aspect of the report concerns the supply of cereals under the POSEIMA scheme. This applies primarily to Madeira and the Azores, and the relevant comments of the Court of Auditors reveal a whole series of operational failures and weaknesses, which a rapid check of the programme might confirm. In this sad business it must also be mentioned (as emphasized by Mr Engwirda, member of the Court of Auditors, in a letter to myself as Chair of the Committee on Budgetary Control) that it is not possible to recall the excess amounts paid, since the profits improperly made by the importers are due to a mistake by the Commission.
So there needs to be a reform of the POSEIMA Programme on the basis of the comments from the Court of Auditors, in which, of course, the requirements of distribution between the islands are taken into account.
Mr President, I have a worry about my own mental health (since this topic was mentioned this morning) when I can get excited by something that says "Special Report 5/97 of the Court of Auditors on the management of the Community's cereals trade involving export refunds, special import arrangements and regional aid scheme together with the Commission's replies' . But it is one of those reports which are worth reading. It is succinct and to the point. The Court of Auditors have done a really good job in highlighting the problems that we have in this area, as Mrs Theato has stated.
However, it is not as good as previous special reports on the very same issue. The one that caught everyone's attention was when we were giving extra export refunds for exports from Germany, and ships were coming with grain into Germany, unloading, reloading the same grain, going away and getting monies for it. That showed the total folly of the system, but the flaws persist. Here we have export refunds from the period 1991-1994 totalling over ECU 11 billion. That amount was actually more than the total spent on training, social policies, research and development, and anti-poverty programmes. These monies were going through that scheme with a number of mistakes as well as a number of unsatisfactory practices.
There are two points I want to highlight. Firstly, on the POSEIMA schemes where we had monies going to the Azores. When you read the report it is absolutely incredible how such monies could be spent in that way. Flaws and defects in the programme were revealed which would warrant it being overhauled. I am sure the Commission would agree with that. One can only endorse the Court's finding that with the current system, factors irrelevant to the special requirements of the POSEIMA scheme will dictate aid levels. It is absolutely unbelievable that we could have been paying money out in the way we did under those conditions.
I now wish to dwell on the area which covers comitology, an area in which I have quite an interest. This ECU 11 billion was actually managed by a management committee over which Parliament has no control, no right of scrutiny and about which we have great difficulty in obtaining information. Not too long ago, when the price of cereals actually reached record highs on the world market, the management committee stopped export refunds. Fine, but we were never consulted or asked whether it was the right thing to do. After all, it is only a couple of billion ECU!
During the couple of months when it was suspended, that money would have served to finance the rural development which Commissioner Fischler is trying to promote, and to reconvert our spending in CAP. When the refunds returned, once again Parliament was not consulted. No consultation, no information, just a fait accompli . I do not think this is the right way for Parliament to operate when it comes to agriculture, but I know I am digressing on that. The Commissioner may ask what that has to do with this report? It has a lot to do with the report. It is about the way the management committees operate.
I have to laugh that the opinion from our Committee on Agriculture and Rural Development says that Parliament is not in a position to monitor the activities of the management committees. If that is the case, it shows the inadequacy of the present system. We have 79 agricultural management committees. That was the figure given when I did the budget. In 1994 alone, the management committees took 4, 679 acts. That is a lot of legislation and money.
The report is calling for transparency, and that is exactly what we should be doing. I am pretty sure the Commissioner would support that approach. We have to change our method of operating. We have to change the way we spend our money in agriculture - away from export refunds, away from this comitology structure which deals with these large amounts of money. We need a system that is more transparent, with fewer loopholes, fewer shortcomings.
I honestly think that the next special report should be a darned sight better than the previous ones. Commissioner Fischler will, of course, have a lot to say about that and how that comes about. He knows that he will have the support of this Parliament when he tries to bring about those changes because they are essential.
Mr President, I am somebody who generally supports the Common Agricultural Policy, so I hate to admit this in front of Terry Wynn, but I agree with some of the points he makes about the complications of the policy which have led to so many opportunities for fraud.
That is one of the things about the proposals for reform. The aid that we pay out will be better targeted, will find its way to the farmers, the farms and the rural areas where it is supposed to go, and there will be fewer opportunities for abuse. Less will go to middlemen and traders, who by comparison with the farmers we hope to assist, have a great capacity to cream off vast amounts of money in some of these areas. The direct aid will solve a lot of the problems we are talking about.
Insofar as the POSEIMA programme is concerned, we have to admit that you could not think of a more complicated or indirect or inefficient way to aid islands or remote regions, because in the first place there is no guarantee whatsoever that this money is going to the aid of the people who need it or for whom it was intended. Again, the subsidies can be creamed off by people in the middle as well as creating immense opportunities for irregular practices.
The only question I have about the Giansily report is paragraph 5, which talks about importing products without any cost to the European budget or disruption to European markets. Of course, as long as these products are cheaper on world markets than they are in the European Union and as long as we have surpluses, there is no possibility that anybody can comply with that order, because it will obviously mean cheaper cereals from outside.
The one area where I have a slight disagreement with Terry Wynn is over the whole question of export refunds, where I think he went a little bit astray. Because this is an automatic mechanism, and if we have surpluses in the Community and a policy designed to get them out of the Community to sell them to markets where prices are lower, then it is obvious from day to day and month to month as world markets change that we need an order to get these surpluses out of the Union. We need to employ a flexible system, and the subsidies we pay will go up and down. Similarly when prices on the world markets are higher than they are in the European Union, as has happened thankfully recently, we save ourselves that cost and the money is retained in the budget and we can use it for something else. As long as we have surpluses this system will be necessary.
I agree that the sooner we can get to a system away from all these complicated measures to assist the regions, the better, just like in the case of the structural funds. We have made such complicated regulations that I do not believe they are helpful to the regions they are intended for, and they create immense opportunities for the sort of abuses that have been identified here and which we hope will be corrected.
Mr President, it is a pity Mr Giansily cannot be present, otherwise I would have been able to congratulate him, but I would like to congratulate Mr Fischler who I expect has given up his Friday morning especially to hear the debate on this report.
I am also a supporter of the Common Agricultural Policy, but I am convinced that when there are rules they have to be implemented properly. I believe this Parliament has a special role in this area, and this is really all Parliament can do.
I think the most surprising thing about this report is that while everything in the world is changing, and everything in the agricultural policy is changing, a number of things have remained constant. For flour made from cereal the coefficient has not been amended for 24 years, and for malt which is made from barley, the coefficient has not been amended for 18 years! How is this possible? How has it been possible for the committee which decided on these things, and for the representatives of the Member States making up this committee, to have been able to calculate their own advantage from it for so long? What conclusions is the Commission drawing from this?
Another of the things I found unusual in the report from the Court of Auditors is that it states clearly that not one Member State has the ability to exercise the necessary physical control on implementation restitutions. This strikes me as a serious observation. Billions of ECUs are spent on this, and then the Court of Auditors makes the observation that not one Member State is able to check this. What is the Commission doing with this knowledge?
I want to make one last point. When Spain and Portugal joined, special arrangements were created - to ease the transition, I take it. It has now become clear that these arrangements are very disadvantageous to the European budget. I wonder whether they are advantageous to Spain and Portugal. Could that be looked at again?
To conclude, Mr President, what measures is the Commission going to take on the basis of these conclusions? What will the reclamation of the wrongfully paid out sums be? One of these days we will be discussing payment for the 1993 budget. This one here goes up to the year 1994, if I understand correctly. To what extent is the Commission charging the Member States for their errors? Are the extra tariffs used, which have been introduced at the insistence of Parliament? For instance 25 %, when it has been occurring for so many years. Does the Commission intend to do this? Furthermore, what is the need for special arrangements for Spain and Portugal when, if I have understood correctly, they have served absolutely no purpose, at least not during the past ten years?
Mr President, ladies and gentlemen, Commissioner, it is our view that some aspects of the motion for a resolution in Mr Giansily's report are unbalanced.
The explanatory statement contains certain considerations regarding the possibility of Portugal and Spain importing given quantities of maize from the world market, but which are not reflected on an equal footing nor in an appropriate manner in the motion for a resolution. The fact that one of the two Member States belatedly submits data that is not only late but also inaccurate is mentioned nowhere in the political resolution. Meanwhile, the other Member State is required to exercise the right to import without any consequent adjustment of the Community budget and, ultimately, without affecting Community production, when such a requirement is not even justified, in that this right was created precisely to bolster the processing industry of the Member State in question.
This reference in the political resolution is all the more unjustified in that it appears at a time when it is already known that the Portuguese Government has decided to substitute direct importation, to which it would however have continued to be entitled by means of a public competition.
Extensive references are made to the supply of cereals under POSEIMA. As we have repeatedly stated, and not just in connection with cereals, the Court of Auditors' report confirms that the impact of subsidies to the end-user lacks clarity (since there is no clear definition of who or what the end-user is). The extent of the effect on the end-user is not readily identifiable (on the basis merely of the accounts of importing companies) and, finally, the monitoring system introduced by the regional authorities is not satisfactory. We are waiting to see what measures will be implemented by the regions to change this situation and to render the system of subsidies transparent, as well as to ensure that the overall allocation of funds to the recipients for whom it was intended can be monitored.
The report also discusses the fact that the dispersed nature of islands considerably raises delivery costs, as does the absence of appropriate port infrastructures. It further states, correctly, that the level of subsidies must be stipulated in specific provisions in POSEI based on the difficulties to which the regions are subject and not on the fluctuating world prices of cereals (the drop in which has considerably reduced the level of subsidies, while the difficulties with which they must contend remain unchanged).
In this context, we naturally support the request for a reform of the POSEIMA programme regarding the supply of cereals, and urge that a fair mechanism for fixing cereal import subsidies should be introduced, and that inter-island transport costs should be clearly specified and quantified, as part of a series of amendments which should go hand-in-hand with the necessary allocation of the respective additional funding.
This is the only way in which we can give substance to the formal recognition of the ultraperiferal status recently enshrined in the Treaty of Amsterdam.
Mr President, the Court of Auditors' Special Report contains several observations which are both interesting and startling. One of these, as several speakers have already mentioned, is that the flat-rate processing coefficients have not been changed for a full 24 years. How is this possible? The Commission's reply leaves this question unanswered and suggests a serious omission on the part of the Commission. This omission has doubtless led to substantial additional costs for the EU through the years, which is more than regrettable.
During the years 1991-1994, export refunds for cereals amounted to ECU 11 billion, a substantial sum. The Court of Auditors' observations have revealed several serious flaws and defects which mean that the system does not work satisfactorily. The same is true in the area of exported cereals. These flaws (it may even be a matter of out-and-out fraud within the sector) are encouraged so that payments of these export refunds become incorrect, which in turn leads to increased additional costs for the EU. It is absolutely essential that the Commission does something about this fact.
Flawed control systems are also found in other areas, such as the much criticized POSEIMA scheme. As far as the malt sector is concerned, where the Court of Auditors has taken up the unsatisfactory application of the rules in France and the UK, the Green Group supports the rapporteur's call for the Commission to demand the return of the amounts which were unduly paid. In addition, I assume the Commission is going to change the rules in order to prevent a similar problem occurring in future.
Finally, I would just like to draw the attention of my Swedish colleagues to the fact that there is a mistake in the report in paragraph 1, where it says in the Swedish version that Parliament regrets (beklagar) the flat-rate processing coefficients. It should actually say that Parliament deplores (beklagar djupt), which is a further sharpening of the text.
Mr President, the Court of Auditors' report analyses a number of aspects of the importation and exportation of cereals, including the implementation of the export refunds mechanism in terms of administrative management and fraud.
European agricultural producers have rightly emphasized the problems caused by special import systems for maize and sorghum in Spain and Portugal. In fact, these systems were established at the time of accession by those countries to the European Union and are still in force, and have even been consolidated within the framework of the GATT agreements. Two million tonnes of maize and 300 000 tonnes of sorghum imported each year by Spain and 500 000 tonnes of maize imported by Portugal, mainly from the United States, are affected by the measure.
As the Committee on Agriculture and Rural Development has pointed out, it is necessary to prevent these imports from causing serious problems within the Community market, due to irregular commercialization. For example, it was observed recently that maize imported by Portugal under this system was being sold at a lower price than Community maize. These distortions cause cost price differentials for food processing manufacturers and can therefore lead to the relocation of food processing companies. Therefore, these zero-rated import quotas associated with the accession of Spain and Portugal, which the Commission has allowed to become institutionalized within the framework of GATT, not only benefit the United States to the detriment of European producers, but also cause distortions due to non-compliance with the rules of competition within the single market.
Finally, I would like to highlight another real problem: the difficulties experienced by some operators when exporting their cereals. Paradoxically, in recent years the Commission has imposed European export taxes on cereals, although we subsidize farmers for obligatory fallowing. This year, at the beginning of the season, when world cereal prices were high, the Commission only granted export contracts in homeopathic doses. Since then, the market has fallen and the European Union is going to lose market shares because of the limitation of the volume of refunds.
Mr President, Mr Commissioner, neither farmers nor manufacturers understand the logic of this, and I must admit that I myself do not find it very easy to follow.
Mr President, for the EU taxpayer much of what this report contains must be really hard to swallow. The simple fact that with astronomical amounts of refunds, like ECU 11 million from 1991 to 1994, the quality of data submitted still leaves much to be desired, is a revelation that really must not be described as a problem but rather as a scandal!
The problems of the Common Agricultural Policy, with all its weaknesses and susceptibility to improprieties of all kinds, are highlighted once again. It is shocking that additional costs of ECU 9.3 million were incurred because Portugal buys large quantities of maize on the world market and then sells it on the Portuguese market at intervention prices, thereby giving the imported maize a considerable price advantage over that produced in the Community. Equally shocking is the fact that the conversion coefficients pertaining to the level of export refunds were not changed in the period from 1967 to 1991, and the fact that the export refunds for cereals are paid even though the Member States are not in a position to carry out physical checks. This contradicts the relevant regulations and proposals of the European Union.
This report once again makes clear how necessary it is to reform the Common Agricultural Policy in terms of ecologization and renationalization, and above all to ensure that these drastically deplorable abuses are eliminated.
Mr President, it is an undeniable fact that there has been malpractice in the area of grain export subsidies in the Union area. This is one of the cankers in our agricultural policy, quite apart from cases of malpractice in the meat trade. It is, for example, quite unbelievable that free market grain and intervention grain could have been stored together.
As Mr Giansily's report suggests, we should look at the maize quotas for Spain and Portugal. It is obvious that imported maize is, at least in Portugal, being mixed with EU maize at considerable profit. The fault in the system does not end there but also crops up in Agenda 2000 negotiations. We obviously try to eliminate the possibility of malpractice there by making the cultivation of maize more profitable in the European Union area.
When it is a matter of zero-sum games being played with agriculture in the EU or a spiralling dive to fund enlargement, we pass the problem of maize quotas in Agenda 2000 talks on to Finnish dairy farmers. It will not do. We cannot make our farmers pay for other people's abuse, Mr Fischler.
Mr President, ladies and gentlemen, Special Report No 5, for the year 1997, from the European Court of Auditors deals with three particular problems. Firstly it considers the cereals trade and especially the question of guaranteed export refunds; secondly it deals with the import of maize and sorghum to Spain and Portugal; thirdly it concerns the supply of cereals under the POSEIMA programme.
The Commission welcomes the Court of Auditors' report and also the rapporteur's proposed resolution, on which you will vote today. Even though the Commission does not share the Court of Auditors' opinion on all points, the report will nevertheless be of very valuable assistance to us in our efforts to improve the arrangements for the management of the cereals market, not least the improvement of monitoring.
I think Parliament is justified in complaining about the fact that the flat-rate coefficients for the conversion of export refunds for processed products were not changed for 24 years. The Commission, however, places value on the statement that during this period it several times requested and suggested changes, but that this was on each occasion rejected by the Member States. Only when we updated the coefficients in 1991 did matters improve somewhat. In any case, it can be pointed out in the European Union's defence that our coefficients are stricter than those of our trading partners and competitors.
In connection with the export refunds for malt and mixed fodder, the Court of Auditors indicated some differences and difficulties in the interpretation of regulations. In the Commission's view, these terms are intrinsically quite unambiguous. The problems which arose in two Member States with regard to the origin of exported malt have been solved in the meantime. As the Commission states in its response to the Special Report, the financial consequences are drawn in the context of the procedure for closing the accounts, which are necessary because of inadequate supervision of the applications for export refunds.
The difficulties in the interpretation of the combined nomenclature for mixed fodder are being checked at the moment by the Commission's officials. We think that it will soon be possible to find a satisfactory solution. The Court of Auditors' findings in relation to physical inspection of exported cereals to a large extent concur with those of the Commission. I am pleased to be able to tell Parliament today that the committee on trading procedures is currently working on a consolidation of the basic refunds order, that is Order 3665/87.
This should mean, as suggested by the Court of Auditors, that the rules governing the guarantee of export refunds are phrased considerably more strictly. The notice of export must in future be handed in at the point at which the goods are actually loaded. As regards inspection of the exports made by international firms, the Commission has in my view already given the Member States very clear instructions. We shall however pursue this matter even further.
Finally, I would like to mention the fact that by the time we have presented proposals for the reform of the whole cereals sector, most of these rules will really be obsolete, because we would then, de facto, have to claim for hardly any export refunds for the export of cereals.
However, the Court of Auditors also criticizes the special rule for the direct sale of maize on the world market for import to Portugal. The fact that part of these imports were arranged by the Portuguese interventions office is the result of a compromise reached in the Council in December 1993. I would not conceal from you the fact that the Commission was aware from the outset that this rule would lead to distortions. Because of this, and because of the Court of Auditors' comments, this regulation was not renewed in 1997.
The rules for supplying regions on the extreme periphery under the POSEIMA programme are by their very nature difficult to implement. Nevertheless, the Commission regards them as necessary. It has therefore carefully noted the comments and recommendations from the Court of Auditors on the aid programme for supplying the Azores and Madeira with cereals. The aim will be to develop the programme further and very much more precisely, to adapt it to the needs of these actual regions. The Commission is striving to make progress here, within the parameters stipulated in the corresponding Council orders.
The Commission is of course keeping to the September 1996 agreement between Parliament and the Commission on the comitology process, addressed in point 7 of the resolution. Certainly, the administrative committees sometimes work with very short deadlines. But the agendas and reports on the committee meetings always go automatically to Parliament, and in the meantime the reports of the meetings can also be called up on the Internet and are thus made accessible to a very wide public.
Finally, I would like to inform you that the report you requested from Parliament on the consequences of the Court of Auditors' findings will be with you shortly so that it can be included in Parliament's formal acceptance of the statement of accounts. In conclusion, please allow me to say that this Special Report and its concerns are in my view a good example of how the Community bodies, namely the Court of Auditors, the Parliament and the Commission, can cooperate here in order to be able greatly to improve the implementation of various EU policies.
Thank you very much, Commissioner.
We shall now proceed to the vote.
Before the vote on Amendment No 6
Mr President, I did vote, but somebody has removed my card. I did not look, and I have no idea where my card has got to. My colleague can confirm this. I always sit here. I did vote.
Firstly, I must remind you once again that votes on Friday are free. So you have no cause for concern.
Secondly, the House will note that you have voted and, thirdly, I would like to know which way you are voting. So would you like to tell us how you are voting? In favour? Thank you.
Mr President, for one thing I would just like to say that Mrs Mann is now experiencing something which has also happened to me, namely that on Friday the card was stolen. Also, I would like to respond to your comment by saying that Mrs Mann is certainly not sitting here because of the money.
Mr Posselt, the House knows, because you have repeated it many times, that your card has been the target of wrongful removal. We hope you have recovered your voting card because I see you are ready to vote. You must be more careful now and look after it well, since you have seen that your card is obviously especially valuable.
Mr President, it is just very specifically on what you have said, because you are the second Vice-President this morning who has referred to the different system. Mr Martin said that the roll-call votes on Friday did not count and you also have made a distinction. I wish you would make it very clear to the President and the Vice-Presidents that these votes count: they are very important indeed.
Thank you, Mr McGowan, but if you had listened to me you would have heard that I did not say these votes do not count. I said the opposite, and you know I am always here every Friday to give them the value they deserve.
Mr President, on the same lines, I was going to say that all of us here have heard what you say, but there is a group of Europeans above, who are quite young in fact, for whom I think you would need to clarify exactly what you wanted to say.
Well, ladies and gentlemen, it means that on Fridays the votes have exactly the same importance as they do on any other day of the week. I thank Mr Fabra Vallés for asking me to explain this, and I am happy to do so.
(Parliament adopted the resolution)
The rapporteur takes up much of the criticism which the Court of Auditors has directed against administrations in the above-mentioned matter. I think, however, that criticism could also have been taken up against the Spanish authorities (concerning the late reporting of the import of maize and sorghum) and against the management committees (concerning the lack of information about their activities). However, I freely concede that this is an observation and not a major criticism.
Mr President, we now have unanimous acceptance of a report in respect of which there were no amendments. We have spent seven minutes voting on this minor matter - this does not relate to the contents but to the number of amendments. I must say that this week it has been unbearable how we have had to proceed during the votes, with constant points of order in between. I have intentionally not registered during these interruptions to the order of business in order not to delay any further. However, in my capacity as one of the committee chairmen, who are of course responsible here for getting these resolutions through the House punctually, I must request most urgently that a tolerable solution is found in the Presidium now, as quickly as possible and certainly by the next plenary session, in order to eliminate these intolerable delays during the votes.
Mr President, I would like to repeat the comment I made last night. As you rightly say, votes are as important on Friday as they are on Thursday. Yesterday evening, I pointed out that the bell announcing the votes was not working. The same thing happened this morning. The situation is even more serious because on Friday mornings the votes are extremely disjointed.
May I ask you, Mr President, to take measures to ensure that the bell announcing the votes is working, otherwise voting is likely to be seriously disrupted. It would be a great shame if we could not hear anything when it is time to vote except mobile phones ringing.
I would firstly like to say to you, Mrs Theato, that, luckily, Friday mornings are quiet and relaxed. So we can even slightly prolong the votes at times, because, as I say, Fridays are quiet, relaxed days with a pleasant atmosphere. I would also like to ask you to congratulate Mr Giansily on the favourable vote his report received, since it was voted for unanimously by the House.
Participation of Poland and the Slovak Republic in Community training, youth and  education programmes
The next item is the report (A4-0057/98) by Mrs Leperre-Verrier, on behalf of the Committee on Culture, Youth, Education and the Media, on
I.the proposal for a Council Decision concerning the Community position within the Association Council on the participation of Poland in Community programmes in the fields of training, youth and education (COM(97)0422 - C4-0628/97-97/0224(CNS)); II.the proposal for a Council Decision concerning the Community position within the Association Council on the participation of the Slovak Republic in Community programmes in the fields of training, youth and education (COM(97)0422 - C4-0629/97-97/0224(CNS)).
Mr President, ladies and gentlemen, the involvement of the central and eastern European countries in the education and youth programme is well under way. The proposal submitted to us by the Commission today is a perfect example of this, and we should be pleased to see Poland and the Slovak Republic join the ranks of the countries taking part in the Socrates, Leonardo and Youth for Europe programmes.
Last July we gave the go-ahead for the involvement of Hungary, the Czech Republic and Romania. They were able to take advantage of the programmes during the 1997 financial year. It is now the turn of Poland and the Slovak Republic.
I should like to say a few words about the origin of this decision. Further to the signature during 1996 of additional protocols with a number of CEECs, the Association Councils defined the method for these countries to participate in Community programmes. They decided to make education, training and youth the first link in the chain of actions undertaken. Other agreements should be signed at a later date in the areas of culture, the environment and health.
This aim of this policy, defined at the Dublin Summit, is in particular to familiarize applicant countries with Community policies and procedures. So we cannot fail to be pleased that cooperation with regard to education and youth has been selected as a priority. It is true that these are essential for bringing people together and for the creation of European citizenship. Furthermore, exchanges in this field have been taking place for many years, and the three programmes in question were already able to support actions involving CEECs. Similarly, the Tempus programme set up in 1990 within the framework of Phare and Tacis has established the foundation of cooperation between universities.
It is obvious that this process has been reinforced by the adoption of Agenda 2000 and the decisions of the Luxembourg Summit, which have brought these pre-accession procedures into the operational phase. In this respect, we can see that there is synergy not contradiction between the actions recommended in Agenda 2000 and the procedure adopted by the Association Councils. Furthermore, the choice of countries involved is in full compliance with the wish expressed by this House to avoid discrimination between applicant countries. So although not selected amongst the first countries, it has been possible for Romania yesterday and now the Slovak Republic to be amongst the associated countries.
Under the terms of this agreement, Poland and the Slovak Republic can take part in all the actions falling within the scope of these three programmes. Furthermore, these two countries will be involved in the monitoring of their participation in these programmes, and will be invited to coordination meetings. However, they are responsible for setting up the national structures and mechanisms required for their participation.
On a financial level, the complement to these countries' contributions which must be provided by the European Union has been included in the 1997 budget. This expenditure must be made without fail before 31 March, which explains the urgency of this debate. In addition, Poland has been offered the opportunity of using up to a maximum 10 % of its Phare allocation. Note that the financial contribution of the Member States must cover the grants and aid given to their participants, and that it is obvious that the cumulative amount of grants and aid received must not exceed the financial contribution paid.
Ladies and gentlemen, a participation agreement is therefore signed between partners, not an aid contract. This is an extremely important point, because the CEECs have sometimes felt themselves to be like poor relations in their relationship with the European Union, and that at least is how it appears in the evaluation of the Tempus programme. It would therefore be a good thing to avoid that problem today. Although there are no major obstacles to the participation of Poland and the Slovak Republic in these programmes, and although - as we have emphasized - this process represents a major political step forward, some questions remain.
The Leonardo, Socrates and Youth for Europe programmes, voted for under the codecision procedure, were set up during 1995. They are now almost coming to an end and because of this must be evaluated and redefined. We must be aware that these three programmes operate in synergy with other European Union actions in the field of education, training and youth. Article 126 of the Maastricht Treaty has given the European Union competence in this respect, and however limited, they are proof of a real determination to take action. So it can be stated that young people and their employment has become one of the main concerns of the European Union, and we can only regret the lack of accompanying measures as far as the signatory countries are concerned.
Also, the problem of resources must be mentioned. Certainly the budget of the Socrates programme has been substantially increased thanks to the tenacity and efficiency of our colleague, Doris Pack, whom we should once again congratulate on her activities, but there is now a real demand for the education and youth programmes, to which it would be a pity not to respond.
Secondly, there is a need to ask questions about the CEECs' needs with regard to education and training. Poland, like the Slovak Republic, cannot escape the need to adapt its educational system, not only in relation to the European Union, but also in the context of globalization and the development of the new technologies we are seeing today.
These three programmes can provide answers and not inconsiderable help, but the nature of their activities is multi-directional, which means they do not have an obligation to respond to these objectives. Now the enlargement procedure, and its corollaries - the principles of free movement and mutual recognition of diplomas - presuppose real progress in education. Furthermore, the Commission itself has emphasized this in the opinions it has issued on these two countries' applications for accession.
With regard to Poland, the Commission has highlighted that country's spectacular progress with regard to education, whilst observing that efforts still have to be made. In fact, we must recognize that Poland has allocated 16 % of its budget - that is 6.2 % of its GDP - to education, and aims to considerably increase the number of young people receiving secondary and university education, so that 20 % of 20-24 year olds in particular, can receive higher education.
The Slovak Republic is developing a less aggressive strategy as only 3.2 % of its budget is allocated to education, that is approximately 1.5 % of its GDP. As well as the need to increase the number of secondary-school pupils and students here too, considerable efforts must be made to give minorities the same educational opportunities, and I am thinking of the Hungarian minority, in particular.
That is why, in order to evaluate how involvement in our education and training programmes can help these countries to modernize their educational systems, I have recommended the creation of a specific steering committee. I know that the Commission is not really in favour of such a measure. However, I have to say, Mr Commissioner, that the answers I have received have not been entirely convincing, with regard to the refusal to set up an evaluation structure, and I must say I regret it. In fact, the enlargement process means that many bridges have to be crossed. Socrates, Leonardo, Youth for Europe are all steps in the right direction but, ladies and gentlemen, we still have a long way to go.
Mr President, ladies and gentlemen, when we decide to include Poland and the Slovak Republic in the Youth and Training Programme of the European Union, this is an important step. But this step is also a logical result if we want to go further down the road which we took with the decision to enlarge the European Union eastwards. Why? A politically stable and peaceful Europe is the goal we have in our sights when we open our Community to the states of the former Eastern Bloc. We hope to achieve this goal by helping the future Member States strengthen their democratic structures and reinforce their economic power. But how can we achieve this? Only by learning from each other; by exchanging experiences, knowledge, ideas and concepts; and by trusting each other. The more citizens of the Union are involved in this process of growing together, the more successful it will be. The younger the people are who take part in this process, the more deeply a feeling of belonging together can take root in their hearts, and the less susceptible the future Community will be to breaking up.
The Leonardo, Socrates, and Youth for Europe programmes seek to prepare the ground for such a development. They help people to cross linguistic barriers, and encourage the transfer of training and the exchange of students, employees and young people in Europe. They work towards helping young people in existing and future Member States learn to conceive democratic values as worthy of protection.
The Slovak Republic is not a member of the circle of countries which will initiate the eastwards expansion by their entry. The judgement that democratic culture in that country must make further progress has led to the postponement of its entry into the Community. The estimation, however, that the population of the Slovak Republic is open to further democratic development of its political system has led to our desire to see the participation of that people in our programmes.
In July last year, the European Parliament had already decided to include the Czech Republic, Hungary and Romania in the programmes. The Slovak Republic and Poland had to wait, since we first had to see whether we got additional Socrates resources. We have achieved this and so I am pleased today that after Hungary, the Czech Republic and Romania, the Slovak Republic and Poland will come into our programmes. Thank you, Mrs Leperre-Verrier, for your fine contribution.
Mr President, the involvement of Poland and the Slovak Republic in a joint action on training, youth and education, as proposed in the report by Mrs Leperre-Verrier, is a good thing. It is another small step on the historic road which will be taken with the European Conference at the end of March to make countries in central and eastern Europe full partners.
In reality this is also a useful method to familiarize the candidate countries with the various policy areas and procedures within the Union. The choice of education, training and youth is a good one to start with and to gain experience, and the role of Commissioner van den Broek in this choice is to be applauded, because those who have youth have the future.
A good basis for future cooperation with these countries can be found in the shared financial support for the relevant programmes, as well as the Phare programme. I can therefore be satisfied with the fact that the total sum of subsidies and other financial support will amount to no more than the financial contribution. It keeps matters neat, does not arouse excessive expectations, and can be monitored. But to my mind it is clear that the substance of this initiative far exceeds the financial limitations as far as the significance of the initiative is concerned.
Poland and the Slovak Republic, like other countries in central and eastern Europe, will have problems adjusting their education systems, not only in relation to the Union, but also in the context of the new information technologies. On that front, the Member States often have barriers to overcome too.
As a member of the Committee on Foreign Affairs, Security and Defence Policy, I wanted to express my appreciation for the initiative, as the way the programmes is tackled offers a contribution to rapprochement between the Member States and the countries in central and eastern Europe. This is a strategic political goal which serves stability and peace in Europe. This is ultimately what our work here is meant to do.
Mr President, I think this is one of the European Parliament's most important tasks: to strengthen the cooperation between the professions, youth, countries and people. So it is a good thing. Language training is a part of this process. It is important that consideration is given to the languages which exist in the EU today, but at the same time people should ensure that dialogue is developed with the central and eastern European languages, and that they get the same opportunities to develop as the current EU languages.
As far as influence is concerned, I think both Poland and the Slovak Republic should be included from the start and should help decide the shaping of the programme. This is important because it is in fact an agreement which is being made between the EU and these countries, and means that these agreements will be financed approximately equally by the two countries and the EU. We should see this within the framework of the partnership between the Commission, the Slovak Republic and Poland.
The programmes concerned here are mainly Leonardo, Socrates, Youth for Europe, Tempus and Phare. They should be implemented regardless of what happens with the negotiations - that is, however quickly or slowly they progress.
However, I have an important point to add: namely, I think it needs to be very clear that the programme should not only be about a one-sided adaptation to the EU's institutions, to our approach, our level of training and our training requirements, but it should be a versatile, mutual exchange between the EU and the countries which have now applied for membership. Only then will these programmes be good. So the EU should not appear as some kind of big brother, but should always recognize that this is a dialogue between independent countries which have reached an agreement. Under these conditions this will be good, and the Group of the European Liberal, Democrat and Reform Party supports this proposal.
Mr President, Community training and education programmes are of the utmost importance. I therefore welcome this report on Poland and the Slovak Republic. If you want to contribute to increased youth exchange over national borders and contribute to young people learning more about other cultures, traditions and countries, these programmes are a good start. The Green Group is therefore going to support this report.
Personally, however, I have two observations to make. Firstly, I do not think the Youth for Europe programme should be included in this agreement. It is not an educational or training programme, but rather a one-sided propaganda organization. That is the case in Sweden. So I think it should not be included as a part of the agreement.
Secondly, I think that in a spirit of solidarity the EU should pay for the larger share of the costs of these agreements, because the part of Europe in which we find ourselves is very well-off compared with both Poland and the Slovak Republic, where there are shortages of many things. If we are serious about support for central and eastern Europe, we should also pay for the main costs in this politically important area.
Mr President, we vote in favour of this report, although I regard it as unnecessary automatically to attach the label of eastwards expansion to every sensible measure concerning our eastern neighbours. I consider it important to emphasize that it is a matter of an agreement on participation between partners, and not a treaty on guaranteeing aid. From my own experience I know that Austria's neighbouring country, the Slovak Republic, is especially very unhappy to be treated as a recipient of aid.
I am genuinely pleased that the rapporteur also deals in her statement with the very worrying situation of children in these countries. It is particularly the children there who represent the population sector most at risk. The UNICEF Report discussed last year by the European Parliament put this very forcefully and provided proof. Socrates and Youth for Europe should therefore be used very specifically to improve the prospects and quality of life of children.
The most intensive cooperation between the educational institutions and the improvement of training systems will certainly contribute to the realization of the enormous intellectual and educational potential of Poland and the Slovak Republic, and ultimately of the citizens of the European Union.
Mr President, I also thank Mrs Leperre-Verrier for her excellent report. My group welcomes this report and the gradual opening of the programmes to the countries of central and eastern Europe prior to the entry of these countries. Most of all, this represents another real door being flung wide open for young people to gain new experiences. However, these programmes also offer the opportunity to exchange experiences in education and careers and to initiate an innovative dialogue, for these countries have something to offer us too.
So the principle of "Learn Your Neighbour's Language' does not just apply to the countries of western Europe, but it must also apply to our eastern neighbours. This money is very well spent. The transfer of knowledge and experience takes place nowhere more effectively than through personal experience and residence in the other country, and I very much hope that personal meetings eliminate prejudices which unfortunately exist today or are being preserved as in the olden days. I could imagine that educational cooperation will one day lead to common teaching materials - perhaps even to a common European history book.
Mr President, I would very much like to join in the dance of those who are thanking Mrs Leperre-Verrier for the report and the work which she has done here. One must indeed point out that this report belongs in a greater context. Everything started with a report by Mr Posselt who at the time said that these reports must be extended to all the central and eastern European countries. This is also worth mentioning, and very important. We need only imagine the terribly short time available to these countries of central and eastern Europe, who were held back for so many decades under a Communist yoke, for making their short dash to catch up. They are doing it in a really great way, inspiring us with enthusiasm.
One of the great philosophers of our century, the Dalai Lama, was once asked how he came to terms with the fact that there was still so much destruction and annihilation in the world - especially in his own country. "At the moment we cannot do anything about it' , he said. Really he is a very positive person indeed, and all his listeners were astonished. Then he looked up and said, "Yes, but there is a possibility: we must win over the young people, for he who wins over the young people, to him will also belong the future.' The same applies to this report. This report turns to the young people - in this case in Poland and the Slovak Republic, previously (in fact last year) in Romania, Hungary and the Czech Republic. If we win over the young people in these countries then the future of Europe belongs to them, which is what we want for them.
It is our task to show and suggest to these young people our European values, granted to us by 50 years of peace which have provided us with great prosperity, a great epoch, so that they can accept them of their own free will. This report helps this to be achieved.
Mr President, I also wish to thank Mrs Leperre-Verrier for putting together this balanced report. The European Union education and youth programmes are crucially important channels for improving European integration at the level of the people and bringing eastern and western Europe together. The experience that individual citizens, students and people doing research derive from multi-cultural colleges throughout Europe is far more valuable than any of the diverse proposals for projects from the Commission with the name of Citizens' Europe.
It is vital to stress that the problems of cooperation in education between the present EU Member States and the applicant countries will not be solved merely by increasing funding. Although, for example, the Socrates programme funding has been increased for the next round of funding, the money will certainly not be enough even for the needs of the internal programmes of the present Member States. So the greatest challenge rests with the applicant countries. They themselves must be able to modernize and adapt their educational systems and colleges so that they can guarantee the quality of their exchange programmes regarding course content, administration and the external aspect.
Practice has shown that facilities for foreigners studying in many eastern European countries are still very borderline. To take just one example, I am afraid I can cite the University of Tartu in Estonia, where Finns studying there have already taken the university authorities to court right in the middle of term over massive fee increases.
Funding foreign students has no part in the exchange programmes. Countries preparing for EU membership have to grasp this notion. The exchange programmes rely on reciprocity, which cannot in all reason be based on decisions made in court. There is therefore much scope for improvement.
Mr President, Karl Habsburg-Lothringen kindly mentioned that I am, as it were, the grandfather of this report, because I had the honour at that time of presenting here in Parliament the supplementary protocols relating to the association agreements. I believe the report on which we are voting today is a significant step forward. Firstly, it deals with the cultural and linguistic diversity in present-day Europe and in the future EU. I am very grateful that the regional and minority languages, the Slavonic languages and Hungarian are given appropriate dignity in this report.
Secondly I am happy that this report is a step towards greater partnership. We have grown accustomed to a certain arrogant paternalism vis-a-vis the candidates for entry in central and eastern Europe and it is the amendments which were put forward today which bear witness to a great spirit of partnership. Quite simply, we are seeing here the future Member States. In this connection I would like to take issue with Mr Lukas, for I am of the opinion that he should campaign energetically in his own country for eastwards enlargement.
Thirdly, I would like to say that in this report we are considering two countries which are particularly important to us: Poland and the Slovak Republic, which are closely linked together by their great histories and culture. The Slovak Republic is in fact in danger of being isolated. I have spoken with the President of the Slovak Rectors' Conference, Professor Stern, who fears that because of the politics in his country which we have justly criticized, the people themselves are isolated, the educational institutions are isolated, and the students, young scientists and specialist workers are isolated. We must work against this. We should place a financial emphasis on the Slovak Republic, for none of the associated states requires our support as urgently as the Slovak Republic, which is a profoundly central European country. That is why I welcome this report and the emphasis it places on Poland and the Slovak Republic.
Mr President, Commissioner, ladies and gentlemen, research, infrastructure and education are the bases for success for an eco-social market economy, for success, for employment. So I welcome these programmes. We members of the eastwards enlargement delegations did in fact have some very intensive discussions in the last week in Strasbourg with Commissioner van den Broek, and we made it clear that we particularly welcome the importance of this European agreement to include the central and eastern European states.
Of course, this applies especially to cooperation in the realm of education. I would also like to emphasize, like the previous speaker Mr Posselt, that this is of very special significance for the aspect of integration, particularly from the time when the political situation in that country makes entry possible. It is a well-known fact that the deadline for applications for the office of President expires today at 4 p.m. and the President is likely to be elected on 5 March. It is interesting that President Kovac has applied, and that he will also arrange the referendum decided by the Constitutional Court. So at the moment a very interesting development is unfolding in the Slovak Republic. Precisely for that reason, we must do everything we can to give valuable assistance for this rapprochement.
Of course, many adaptations can be made from the outset. Immediate integration into the Community's programmes should also be an expression of a strengthened introductory strategy. The treaties of association with those countries which wish to join must be strengthened immediately, particularly with regard to the Slovak Republic. The fact that we commence with cooperation in the fields of education and youth is not only to be welcomed but also well thought out. I agree with the rapporteur: a common future in a common house called Europe can only be constructed in cooperation with young people.
Mr President, ladies and gentlemen, first of all sincere thanks to the rapporteur Mrs Leperre-Verrier, and sincere thanks also to the Committee on Culture, Youth, Education and the Media for their cooperative attitude and extremely rapid procedure in this matter.
On the eve of the opening of negotiations for entry, the Governments and people of the central and eastern European countries and the Member States displayed a perceptibly heightened degree of sensitivity and receptiveness towards this matter. As we have recently seen from the Luxembourg conclusions, participation in these programmes offers the central and eastern European countries the possibility of becoming familiar with the policies and instruments of the Community, not only on a political and administrative level but also on a much-quoted basis. Many students, teachers, young people, professors and freelance workers will thus have an opportunity to make connections, via networks with their colleagues in the Member States. Such exchange is really extremely important for the consolidation of democracy, which is of special significance, particularly in the case of the Slovak Republic.
The concrete fulfilment of the promise made so long ago regarding participation in these programmes is highly valued amongst the Governments and the future promoters of projects. Moreover, participation in Community programmes in general but particularly in the spheres of general and professional education will contribute significantly to the institutional structures in the applicant countries. The central and eastern European countries accord participation in these programmes a high priority. They include an appropriate level of resources in their education budgets, and make them available. Also, in the strengthened introductory strategies special emphasis is placed on the opening up of these Community programmes. The European Parliament inspired the opening up of Community programmes for these countries, even before the European Council decided this in 1993. It also supported the conclusion of supplementary protocols for the European agreements.
It is now called upon to permit the rapid passage of Association Council resolutions, and thereby allow the selection of the first projects on which partners from these two applicant countries can cooperate even before the summer.
As far as the last amendment is concerned, I would like to say that we completely agree that there should be a follow-up in relation to participation in these programmes. But this should take place within the existing structures, particularly because this is the only way we can guarantee that we remain coherent and that we treat all central and eastern European countries equally.
I would like once again to thank sincerely the Committee on Culture, Youth, Education and the Media, and the rapporteur for her work and flexibility, and above all for the fact that we have come so quickly to the first reading of this report, and that this furthermore has operated so smoothly.
The debate is closed.
We shall now proceed to the vote.
Mr President, I am sorry, I have no wish to hold things up, but I see from repeated readings of Amendments Nos 3 and 8 - the text is the same for both countries- that a slight error has crept in. It says there that some of these languages already enjoy the status of official languages within the EU and it mentions, for example, Slovene in Carinthia, Styria and Italy. That is unfortunately not true. I would therefore request as an oral amendment that the following is written in instead: "also enjoy the status of an officially recognized regional language within the EU, for example Slovene in Austria and Italy' . In other words, not Carinthia and Styria but Austria and Italy, because the Slovene minority is not recognized in Styria, though it is in Carinthia. The expression "officially recognized regional language' is correct, but not "official language.'
Thank you very much, Mr Posselt.
Ladies and gentlemen, I would like to know Mrs Leperre-Verrier's opinion. Can you tell us what you think of this oral amendment?
Mr President, I would like to say that I am in complete agreement with the proposal which has just been made, which is of course in the form of an oral amendment, as the deadline for tabling amendments has now elapsed.
Is anyone opposed to this oral amendment? No.
(During successive votes, Parliament adopted the two legislative resolutions)
We think the message in the report is very positive. We regret, however, that the Council is not allocating sufficient resources.
Ladies and gentlemen, we have completed the agenda. I would like to express our sincere thanks to Parliament's services, the ushers, the interpreters and the Bureau services, not just as a formality but because they deserve it. Before taking my leave, ladies and gentlemen, I would just like to say that I am sure that if you have had a chance to stroll through this beautiful and hospitable city, in spite of how much work we have, you will have noticed the first somewhat premature signs of spring and revitalization. The trees are covered in buds which are about to explode. I hope, ladies and gentlemen, that those are the only explosions we hear over the next few weeks. In other words, I hope the visit by the UN Secretary General bears fruit, that rationality prevails over irrationality and that good fellowship imposes itself on the confrontation - in other words, that peace wins over war.
Ladies and gentlemen, I hope you have a good journey and that when we meet again next month, those from the most northerly regions will tell us that the thaw has taken place, and that we will all have seen thousands of leaves explode in peace and harmony .
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 11.35 a.m.)